Case: 2:20-cv-00065-DLB-EBA Doc #: 15 Filed: 08/24/20 Page: 1 of 2 - Page ID#: 282



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF KENTUCKY

 STORMBORN TECHNOLOGIES LLC,

                      Plaintiff,                  Civil Action No.: 2:20-cv-00065-DLB-EBA

       v.

 CARLSON SOFTWARE, INC.,

                      Defendant.                  TRIAL BY JURY DEMANDED


                    NOTICE OF DISMISSAL WITHOUT PREJUDICE

       Plaintiff Stormborn Technologies LLC hereby notifies the Court of the dismissal of

Defendant Carlson Software, Inc. without prejudice. This notice of dismissal pursuant to Civ. R.

41(a)(1)(A) is proper inasmuch as the Defendant has neither answered nor moved for summary

judgement.

 Dated: August 24, 2020                       Respectfully submitted,

 Together with:                               HENDERSON DANTONE, P.A.

 Howard L. Wernow (Pro hac vice)              /s/Frank J. Dantone
 SAND, SEBOLT & WERNOW CO., LPA               Frank J. Dantone
 Aegis Tower – Suite 1100                     241 Main Street
 4940 Munson Street NW                        Greenville, Mississippi 38701
 Canton, Ohio 44718                           Telephone: (662) 378-3400
 Telephone: (330) 244-1174                    Facsimile: (662) 378-3413
 Facsimile: (330) 244-1173                    fjd@hdpa.com
 howard.wernow@sswip.com
                                              ATTORNEYS FOR PLAINTIFF
Case: 2:20-cv-00065-DLB-EBA Doc #: 15 Filed: 08/24/20 Page: 2 of 2 - Page ID#: 283




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on August 24, 2020, a true and correct copy of the above

and foregoing document was served on all counsel of record who are deemed to have consented

to electronic service via the Court’s CM/ECF system. Any other counsel of record will be served

via electronic mail.

                                                   /s/Frank J. Dantone
                                                   Frank J. Dantone
